
	
		III
		111th CONGRESS
		2d Session
		S. RES. 572
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2010
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Rockefeller, Mr.
			 Akaka, Mr. Alexander,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bayh, Mr. Begich,
			 Mr. Bennet, Mr.
			 Bennett, Mr. Bingaman,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Brown of
			 Massachusetts, Mr. Brown of
			 Ohio, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Burris, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mrs.
			 Hagan, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson, Mr. Kaufman, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 LeMieux, Mr. Levin,
			 Mr. Lieberman, Mrs. Lincoln, Mr.
			 Lugar, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable
		  Robert C. Byrd, a Senator from the State of West Virginia.
	
	
		Whereas, the Honorable Robert C. Byrd
			 served the people of his beloved state of West Virginia for over 63 years,
			 serving in the West Virginia House of Delegates, the West Virginia Senate, the
			 United States House of Representatives, and the United States Senate;
		Whereas, the Honorable Robert C. Byrd is
			 the only West Virginian to have served in both Houses of the West Virginia
			 Legislature and in both Houses of the United States Congress;
		Whereas, the Honorable Robert C. Byrd has
			 served for fifty-one years in the United States Senate and is the longest
			 serving Senator in history, having been elected to nine full terms;
		Whereas, the Honorable Robert C. Byrd has
			 cast more than 18,680 roll call votes—more than any other Senator in American
			 history;
		Whereas, the Honorable Robert C. Byrd has
			 served in the Senate leadership as President pro tempore, Majority Leader,
			 Majority Whip, Minority Leader, and Secretary of the Majority
			 Conference;
		Whereas, the Honorable Robert C. Byrd has
			 served on a Senate committee, the Committee on Appropriations, which he has
			 chaired during five Congresses, longer than any other Senator;
		Whereas, the Honorable Robert C. Byrd is
			 the first Senator to have authored a comprehensive history of the United States
			 Senate;
		Whereas, the Honorable Robert C. Byrd has
			 played an essential role in the development and enactment of an enormous body
			 of national legislative initiatives and policy over many decades; and
		Whereas his death has deprived his State
			 and Nation of an outstanding lawmaker and public servant: Now, therefore, be
			 it
		
	
		That the Senate has heard with profound
			 sorrow and deep regret the announcement of the death of the Honorable Robert C.
			 Byrd, Senator from the State of West Virginia.
		That the
			 Secretary of the Senate communicate these resolutions to the House of
			 Representatives and transmit an enrolled copy thereof to the family of the
			 deceased.
		That when the
			 Senate adjourns today, it stand adjourned as a further mark of respect to the
			 memory of the deceased Senator.
		
